          Case 1:20-mj-00203-GMH Document 2 Filed 10/15/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :       Criminal No.
                                              :
v.                                            :       18 U.S.C. §§ 1343, 1346 (Pecuniary and
                                              :       Honest Services Wire Fraud)
MELBA V. NORRIS,                              :
                                              :
                       Defendant.             :
                                              :       FILED UNDER SEAL
                                              :

                        GOVERNMENT=S MOTION TO SEAL
                   CRIMINAL COMPLAINT AND ARREST WARRANT

       The United States of America respectfully moves for this Court to issue an Order directing

that the Criminal Complaint, Affidavit in Support of Criminal Complaint, Arrest Warrant, and this

Motion to Seal and the accompanying Order to Seal, be placed under seal until further order of the

Court. In support of its motion, the Government, which incorporates by reference the

accompanying Affidavit of Special Agent Zachary Meisenheimer of the U.S. Department of Labor

(“DOL”), Office of Inspector General (“OIG”), Office of Investigations – Labor Racketeering and

Fraud, states as follows:

       The government=s request for a criminal Complaint and arrest warrant for defendant, Melba

V. Norris (“NORRIS”), is part of an ongoing covert grand jury investigation. At this time, the

government requests that the Criminal Complaint, Affidavit in Support of Criminal Complaint,

Arrest Warrant, and this Motion to Seal and the accompanying Order to Seal, be placed under seal

because they, in substance, are part of, or relate to, this ongoing investigation. More specifically,

disclosure of these documents through their inclusion on the public docket would endanger other

aspects of the government’s ongoing investigation, including the destruction of evidence and the

safety of potential witnesses. In particular, disclosure might alert individuals who are the subject
          Case 1:20-mj-00203-GMH Document 2 Filed 10/15/20 Page 2 of 2




of the investigation of the existence and extent of the investigation, and it might alert these same

individuals of the particular methods being used by law enforcement to investigate their criminal

activities. As such, disclosure would undoubtedly frustrate the investigation, likely cause some

subjects of the investigation to flee and/or destroy evidence, and could endanger the safety of law

enforcement agents and witnesses. Accordingly, these facts present an extraordinary situation and

a compelling governmental interest which justify sealing of documents pertaining to this

investigation that are being submitted at this time. See Washington Post v. Robinson, 935 F.2d

282, 289 n.10 (D.C. Cir. 1991); United States v. Hubbard, 650 F.2d 293, 316-17 (D.C. Cir. 1980).

       WHEREFORE, for all the foregoing reasons, the government respectfully requests that the

Criminal Complaint, Affidavit in Support of Criminal Complaint, Arrest Warrant, and this Motion

to Seal and the accompanying Order to Seal, be placed under seal until further order of the Court.



                                              Respectfully submitted,


                                              MICHAEL R. SHERWIN
                                              ACTING UNITED STATES ATTORNEY
                                              N.Y. Bar No. 4444188

                                   By:
                                              AHMED BASET
                                              Assistant United States Attorney
                                              Ill. Bar. No. 6304552
                                              U.S. Attorney’s Office for the District of Columbia
                                              Public Corruption & Civil Rights Section
                                              555 4th Street, N.W., 5th Floor
                                              Washington, D.C. 20530
                                              AHMED.BASET@USDOJ.GOV
                                              Tel: (202) 252-7097



                                                 2
